Citation Nr: 1207506	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  05-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder other than gastroesophageal reflux disease (GERD), as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disability as secondary to PTSD.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to an effective date earlier than March 22, 2007, for service connection for migraine headaches.

5.  Entitlement to an effective date earlier than March 22, 2007, for service connection for degenerative disc disease of the lumbar spine.




REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2010, the Board remanded the claims for additional evidentiary development.  The case has been returned to the Board for further appellate review. 

With regard to the Veteran's claims of entitlement to effective dates for both the grant of service connection for migraine headaches and for degenerative disc disease of the lumbar spine, a September 2008 rating decision granted service connection for both disorders and assigned March 22, 2007 as the effective date for each disorder.  Thereafter, a notice of disagreement was received in October 2008 as to the assigned effective dates for both disabilities.  The Board remanded the claims in April 2010 for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued in September 2011 and the Veteran submitted a timely VA Form 9 in October 2011. Thus, the issues are currently on appeal as reflected on the title page. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A gastrointestinal disorder other than GERD, is not etiologically related to and did not increase in severity as a result of service-connected PTSD.

2.  A heart disability is not etiologically related to and did not increase in severity as a result of service-connected PTSD.

3.  Throughout the pendency of the appeal, the service-connected lumbar spine disability is not manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less; a combined range of motion of the thoracolumbar spine limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4.  There was no claim, formal or informal, of entitlement to service connection for migraine headaches filed before March 22, 2007. 

5.  There was no claim, formal or informal, of entitlement to service connection for degenerative disc disease of the lumbar spine filed before March 22, 2007.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, other than GERD, is not proximately due to, the result of, or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2011). 

2.  A heart disability is not proximately due to, the result of, or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2006). 

3.   The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).
  
4.  The criteria for an effective date earlier than March 22, 2007, for the award of service connection for migraine headaches have not been met.  38 U.S.C.A.  
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2011). 

5.  The criteria for an effective date earlier than March 22, 2007, for the award of service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2011). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

With regard to the claims for service connection for a gastrointestinal disorder (other than GERD) and for a heart disability on a secondary basis, the Veteran was sent letters in August 2004, March and June 2008, and May 2010 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the March and June 2008 and May 2010 letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  While the appellant did not receive full notice prior to the initial decision regarding service connection for a heart disability, after notice was provided, the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and the claim was readjudicated in September 2011.  Accordingly, any timing deficiency has here been appropriately cured.  

Regarding the claim of entitlement to an increased initial rating for degenerative disc disease of the lumbar spine, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a)  have been met.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

With regard to the earlier effective date claims, as service connection for migraine headaches and degenerative disc disease of the lumbar spine have been established and an initial rating, and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports. 

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was previously remanded in April 2010 for additional VA examinations and the Veteran underwent the examinations as requested.  Accordingly, the actions requested by the prior remands have been undertaken, and no further action is required. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Secondary Service Connection Claims

The Veteran contends that a gastrointestinal disorder, other than GERD, and a heart disability were caused or have been aggravated by his service-connected PTSD.  The Board notes that there is no suggestion in the record or by way of the Veteran's contentions that the Veteran has a gastrointestinal disorder or a heart disability as a direct result of his military service.  His service treatment records are negative for any reference to a gastrointestinal condition or heart condition.  Significantly, the Veteran has not identified any in-service injury, disease, or event to which a gastrointestinal disorder or heart disability could possibly be related.  He has solely contended that service connection is warranted on a secondary basis for these disorders.  Therefore, the claims are limited to secondary service connection.

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R.
§ 3.310 (2011)). The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claim's (Court) 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim for a heart disability was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, which favors the claimant.  See 38 C.F.R. § 3.310 (2006).  On the other hand, the Veteran's claim for a gastrointestinal disorder was filed after the regulatory change was made and the Board may only consider the post-2006 version of 38 C.F.R. § 3.310.   

Gastrointestinal Disability other than GERD

In April 2010, the Board denied service connection for GERD as secondary to PTSD but further remanded service connection for other gastrointestinal disorders (such as hiatal hernia and gastritis) for additional development.

The medical evidence of record shows current diagnoses of hiatal hernia and gastritis.  

The Veteran has submitted internet/treatise information which states that the gastrointestinal system has been shown to be negatively impacted by PTSD.

In July 1952, in conjunction with a neuropsychiatric examination, the Veteran reported gastrointestinal complaints including nausea, cramping, and indigestion.  

During a February 1981 VA examination, the Veteran reported having stomach complaints in conjunction with a psychiatric examination.

On a March 2000 psychiatric examination, he again reported having stomach complaints.

In June 2010, the Veteran underwent VA examination in connection with the claim pursuant to the Board's April 2010 remand.  The examiner concluded that the Veteran's gastrointestinal disabilities (hiatal hernia and gastritis) were not likely related to or aggravated by his PTSD.  The examiner explained that hiatal hernia develops when the stomach protrudes above the diaphragm and that this is an abnormality in the normal position of the stomach.  Further, gastritis is when the mucosa of the stomach becomes inflamed from overproduction or underproduction of stomach acids.  The examiner concluded that PTSD does not have a causal role in this process.  Therefore, the Veteran's gastrointestinal disabilities are less likely as not caused by or a result of or aggravated by the Veteran's PTSD.

As the June 2010 VA examiner provided the only competent medical opinion of record regarding the issue, the Board finds that the preponderance of the evidence is against the claim that the Veteran's service-connected PTSD caused or aggravated his gastrointestinal disorders, diagnosed as hiatal hernia and gastritis.  He concluded that there is no relationship between the indigestion and service-connected PTSD.  Consequently, the preponderance of the evidence weighs against the Veteran's claim, and the Board finds that service connection for a gastrointestinal disorder other than GERD is not warranted.  38 C.F.R. § 3.310 (2011). 

The Veteran has submitted internet/treatise articles in support of his claim.  The 
The Board notes, however, that these documents contain no specific findings pertaining to this Veteran's gastrointestinal disorders.  As a lay person, relying on a generic medical treatise, the appellant is not qualified to render a medical opinion as to the etiology of the cause of his gastrointestinal disorders.  Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot provide speculative generic statements not relevant to the Veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion)."  Here, the treatise evidence, is general in nature and does not specifically relate to the facts and circumstances surrounding the Veteran's case.  

Heart Disability

The Veteran has submitted internet/treatise evidence supporting the general  premise that PTSD can cause or aggravate a heart disability.

VA outpatient treatment records dated in February 2003 and July 2004 show that the Veteran has been diagnosed as having athlerosclerotic cardiovascular disease with permanent pacemaker and angioplasty.  
 
In an August 2004 letter, Brenda J. Peak, DO, FAAFP, indicated that the Veteran's heart disease may be a partial result of his service-related psychiatric disorder as stress and anxiety may have led to heart disease.  She noted that stress is the number one cause of myocardial infarction.

Also in an August 2004 letter, Hugh H. Sharp, IV, M.D., reported the Veteran has been under his care since September 1999 for the management of PTSD and bipolar disorder.  He reported that the Veteran suffered a myocardial infarction earlier that summer.  Dr. Sharp stated that although the Veteran's anxiety and depression have been well controlled over the last year, all the years of stress from PTSD and bipolar disorder most likely contributed to the gradual development of heart disease. 

On VA examination in November 2004, the Veteran reported that in 2000 he experienced chest pain that required angioplasty and that in July 2004 he had a heart attack.  He had a pacemaker placed two to three years ago for an irregular heartbeat.  He was diagnosed as having coronary artery disease, status post heart attack. 

Following a VA psychiatric examination in November 2004, the examiner opined that there was no evidence linking the Veteran's PTSD to his heart condition as these two disorders have different etiologies.

On VA examination in June 2008, the Veteran was diagnosed as having coronary artery disease.

In June 2010, the Veteran underwent VA examination in connection with the claim pursuant to the Board's April 2010 remand.  He was diagnosed as having coronary artery disease, moderate mitral valve regurgitation/aortic insufficiency with permanent pacemaker.  The examiner concluded that the Veteran's current heart disability is less likely as not caused by or a result of his service-connected PTSD.  The examiner explained that the Veteran's coronary artery disease is a result of the arterial walls of the heart becoming thickened and losing elasticity.  His mitral valve prolapse resulted from a retrograde flow of blood from the left ventricle through an incompetent mitral valve into the left atrium.  The examiner stated that PTSD does not have any causal role in the development of these problems.  Therefore, the Veteran's current heart disability is less likely as not caused by or a result of /or aggravated by his service-connected PTSD.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

After careful consideration, the Board concludes that the opinion of the June 2010 VA examiner is more probative than the two private physician's opinions.  
While Dr. Peak noted that heart disease may be a partial result of the Veteran's service-connected psychiatric disorder," such opinion is merely speculative and cannot support the Veteran's claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, Dr. Sharp's opinion that PTSD (in part) most likely contributed to the gradual development of heart disease was not supported by any rationale for his conclusion.  Accordingly, the Board finds that both these opinions are not probative.   

On the other hand, the June 2010 VA examiner performed a thorough examination and provided a detailed rationale explaining why the Veteran's heart disability was not due to or aggravated by his service-connected PTSD.  Given the thorough nature of the June 2010 VA opinion, the Board relies upon that VA examiner's clarification and evaluation of this claim.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board must rely on an informed medical opinion in order to adjudicate a claim); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (recognizing that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  The medical opinion of the June 2010 examiner is therefore afforded significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 
 
Thus, the most persuasive opinion on the question of whether there exists a medical nexus between the Veteran's current heart disability and his service-connected PTSD weighs against the claim. 

Moreover, the medical treatise articles do not provide any definitive answers regarding the subject matter at hand.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses). However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the treatise evidence, is general in nature and does not specifically relate to the facts and circumstances surrounding the Veteran's case.  As such, it has limited probative value, and the Board has not relied upon it.
 
Thus, the Board finds that the June 2010 VA examiner's opinion holds substantially greater probative value than the medical treatise articles, which only speak to generic causal relationships that are not specific to the particular facts of this case. 

Conclusion

In addition to the medical evidence, in adjudicating these claims, the Board has considered the assertions of the Veteran and his representative; however, none of this evidence provides a basis for allowance of the claims.  As indicated above, the claims turns on the medical matter of whether there exists a relationship between the disorders for which service connection is sought and service-connected PTSD, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for a gastrointestinal disorder other than GERD, and for a heart disability, both  claimed as secondary to service-connected PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a September 2005 rating decision entitlement to service connection for degenerative disc disease of the lumbar spine was granted.  A 10 percent rating was assigned from March 22, 2007.  The disorder was rated under 38 C.F.R. § 4.71a, Code 5242 which pertains to degenerative arthritis of the spine. 

Degenerative arthritis of the spine is rated under the General Formula for Diseases and Injuries of the Spine (General Formula) under 38 C.F.R. § 4.71a, Code 5242.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness, not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine. Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Finally, unfavorable ankylosis of the entire spine warrants a 100 percent evaluation. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1). 

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2011). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a musculoskeletal disorder include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Private medical records dated in 2007 revealed treatment for complaints of back pain.  A May 2007 x-ray revealed degenerative changes of the spine.   A computerized tomography (CT) revealed fairly advanced multilevel degenerative disc and associated bony changes in the lumbar spine.  The most severe findings were seen at L3-4 and L4-5 where there was canal, lateral recess and neural foraminal narrowing due to a combination of broad-based disc bulge with foraminal components and endplate/facet joint overgrowth.  Additional records of John D. Johnson, Jr., M.D., revealed a little left sacroiliitis and very significant left L5 radiculopathy.

Thereafter, the Veteran received several sessions of lumbar epidural steroid injections for degenerative disc disease with radiculitis.

In a March 2008 letter from Roddie R. Gant, M.D., it was noted that the Veteran had been treated for chronic pain syndrome related to lumbar degenerative disc disease with radiculopathy since May 2007.  Dr. Gant referred to the lumbar steroid injections which provided some relief.  In addition, he had been prescribed pain medication, muscle relaxers, and anti-inflammatories.

The Veteran underwent a VA examination of the spine in June 2008.  He reported having constant moderate low back pain.  He used a cane for prolonged walking.  He could stand for 30 minutes and could walk for 1/2 mile in 10 minutes on a slow treadmill.  There was a history of hospitalizations for epidural injections in 2007.  There was no urinary or fecal incontinence.  The Veteran reported fatigue, stiffness, spasms and pain.  He did not have decreased motion or weakness.  He indicated that there were flare-ups which lasted hours after he had overused the spine or on prolonged walking.  Rest was the alleviating factor.  On physical examination, his posture and head appearance were normal.  He had symmetry of appearance.  His gait was antalgic.  There was no abnormal spinal curvature.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor examination revealed active movement against full resistance.  Muscle tone was normal and there was no atrophy.  The examiner noted that there was no abnormal sensation.  There was no thoracolumbar ankylosis.  The Veteran was able to flex to 80 degrees with pain, extend to 20 degrees with pain, left lateral flex to 25 degrees with pain, right lateral flex to 25 degrees with pain, left lateral rotate to 25 degrees with pain, and right lateral rotate to 25 degrees with pain.  Lasegue's sign was not positive.  There was no vertebral fracture.  The x-ray and CT were reviewed.  The diagnosis was degenerative disc disease.  There was moderate impairment on doing chores, moderate impairment on recreation, and mild impairment on traveling.

The Veteran continued to receive lumbosacral facet injections in 2008-2009.  Moreover, private treatment records dated from 2009 to 2011 document the Veteran's ongoing treatment for low back pain.

The Veteran underwent a VA examination of the spine in June 2010.  He reported constant, severe low back pain.  He indicated that he always used a cane when he walking.  He denied any urinary or fecal incontinence.  He denied any numbness, paresthesias or leg or foot weakness or falls due to the spine condition.  He did indicate that he experiences unsteadiness.  He also reported fatigue, decreased motion, stiffness and weakness.  He reported sharp pain the lower back that was constant but that did not radiate.  He denied any flare-ups or incapacitating episodes due to spinal disease.  Physical examination of the spine revealed that his posture and head appearance were normal.  He had symmetry of appearance.  He had a slow gait with a slight limp to the right side.  He used a cane for support.  There were no abnormal spinal curvatures.  There were no muscle spasms, atrophy or guarding.  There was no tenderness or weakness.  Sensory examination and detailed reflex examination of the lower extremities were normal.  The Veteran was able to flex to 72 degrees.  Extension was to 22 degrees.  Left lateral flexion was to 27 degrees and  left lateral rotation was to 26 degrees.  Right lateral flexion was to 25 degrees and right lateral rotation was to 28 degrees.  The examiner noted that there was objective evidence of pain on active range of motion testing.  There were no additional limitations after three repetitions of range of motion.   X-rays of the lumbar spine revealed moderate degenerative changes throughout the lumbar spine.  The diagnosis was moderate degenerative disc disease of the lumbar spine, L1-L2, L3-L4, and L4-L5.  There were no significant effects on usual occupation.  There was moderate impairment on doing chores, mild impairment on shopping, moderate impairment on exercise, severe impairment on sports and mild impairment with dressing.  

On VA examination in March 2011, there were no abnormalities of the spinal muscles, such as guarding, spasm or tenderness.  There was no evidence of spinal ankylosis.  There was no fracture of one or more vertebral bodies.  Flexion was to 70 degrees.  Extension was to 15 degrees. Left lateral flexion was to 15 degrees.  Left lateral rotation was to 15 degrees.  Right lateral flexion was to 15 degrees and right lateral rotation was to 15 degrees.  There was objective evidence of pain on active range of motion testing.  There were no additional limitations after three repetitions of range of motion testing.   

The Board finds that throughout the appeal period, the Veteran is not entitled to an initial rating in excess of 10 percent for the lumbar spine disability.  Significantly, the VA examinations of record did not reveal any objective evidence of muscle spasm.  Moreover, the clinical evidence of record does not show limitation of flexion of the Veteran's lumbar spine to 60 degrees or less, combined thoracolumbar motion of 120 degrees or less.  Specifically, on VA examination in June 2008, the Veteran exhibited flexion to 80 degrees.  While his flexion decreased on VA examination in June 2010 to 72 degrees and to 70 degrees on VA examination March 2011, the evidence does not show flexion to 60 degrees of less to warrant a higher evaluation.  Thus, the preponderance of the competent and probative evidence of record is against a finding of an increased initial rating in excess of 10 percent for the lumbar spine disorder.

The Board also finds that separate ratings for other neurologic abnormalities are not warranted.  There is no evidence of any neurological deficits related to the lumbar spine disability on any of the examinations.  Thus, there is no showing that the Veteran objectively manifests neurologic symptoms as a consequence of his service-connected lumbar spine disability.  Thus, a separate rating for neurological impairment is not warranted.

In addition, there is no objective evidence of record that the Veteran's lumbar spine disability has resulted in any incapacitating episodes. As noted above, the Veteran specifically denied any incapacitating episodes on VA examination in June 2010. Accordingly, the Board finds that he is not entitled to a higher evaluation for his lumbar spine disability based upon incapacitating episodes.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Although the Veteran has complained of flare-ups, these occur only after certain activities and are not shown to be manifested by additional limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, examiners have found no additional limitation due to functional factors. 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his lumbar spine disorder.  Accordingly, an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is not warranted.

Extraschedular Consideration 

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate official for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to his service-connected lumbar spine disability and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.




Earlier Effective Date Claims

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

As an exception, an effective date for a claim for increase (which this claim was not) may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1)(2) (2011); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2011); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the United States Court of Appeals for Veterans Claims (Court), has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder. Brannon v. West, 12 Vet. App. 32, 35 (1998). 

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2011). Such a communication may be from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. 

Under 38 C.F.R. § 3.157 (2011), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim in certain circumstances. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran's attorney argues, without specificity, that the Veteran has sought service connection for headaches and a back condition for many years prior the effective date of March 22, 2007 for the grant of service connection for both disorders.  However, the evidence of record does not show or indicate that a claim of entitlement to disability compensation benefits related to headaches or the back was submitted at any time prior to March 22, 2007.  Further, there is no objective evidence of any submission from the Veteran declaring an intention to seek service connection for headaches or a back disability prior to March 22, 2007. 

Although the evidence which is of record includes VA and private medical records dated earlier than March 2007 (such as a February 1947 statement from a private doctor) indicating that the Veteran had reported having back pain which he indicated was related to an incident in service, this did not effectively raise a claim for service connection.  As noted above, the mere presence of the medical evidence does not establish an intent on the part of the Veteran to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  See also KL v. Brown, 5 Vet. App. 205 (1993) and Crawford v. Brown, 5 Vet. App. 33 (1993).  The medical reports do not constitute communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits. 38 C.F.R. § 3.155.  In other words, the records do not meet the criteria for a claim.

The Board has also noted that in 1981, in the context of a claim for an increased rating for his service connected anxiety disorder, the Veteran reported that his headaches were more severe.  See VA Form 1-9 dated in September 1981.  He repeated that assertion during a hearing in December 1981.  However, he did not request service connection for a headache disorder, but rather requested that the presence of headaches be considered as evidence in support of his claim for an increased rating.  The anxiety disorder increased rating claim was finally adjudicated by the Board in a decision of September 1982 which specifically noted that the veteran's complaint of frequent headaches.  The Board concludes that a separate claim for service connection for a headache disorder was not raised.    

In a written document dated in July 2006 which was received by the RO in September 2006, the Veteran gave a historical account of having been treated for injuries in service including back pain and terrible headaches.  However, the only current claim which he asserted was of having a desire for a reassessment of his service-connected disabilities.   In other words, he requested higher ratings for the disorders for which he had already been granted service connection.

The Veteran's claim of entitlement to service connection for migraine headaches and for degenerative disc disease of the lumbar spine were not received by the VA until March 22, 2007.  This claim consisted of a letter from the Veteran's attorney.  The Veteran has already been given the earliest possible effective date for the award of service connection for migraine headaches and for the award of service connection for degenerative disc disease of the lumbar spine.  There is no legal basis for an effective date earlier than March 22, 2007, for the award of service connection for migraine headaches and an effective date earlier than March 22, 2007 for the award of service connection for degenerative disc disease of the lumbar spine.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law). 


ORDER

Service connection for a gastrointestinal disorder other than GERD, as secondary to PTSD, is denied.

Service connection for a heart disability, as secondary to PTSD, is denied.

An initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to an effective date earlier than March 22, 2007, for service connection for migraine headaches denied. 

Entitlement to an effective date earlier than March 22, 2007, for service connection for degenerative disc disease of the lumbar spine is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


